DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the hydrogenation reaction" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
20 recites the limitation "the hydrocarbon having the carbon number of C5 or more" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the hydrocarbon having the carbon number of C1" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 12-13 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chonco et al (“Comparing silver and copper as promoters in Fe-based Fischer-Tropsch catalysts using delafossite as a model compound”, J Cata 307 (2013) 283-294) in further view of Terada et al (“Correlation between crystal structure and magnetism in the frustrated antiferromagnet CuFeO2 under high magnetic fields”, Phys Rev B 75, 224411 (2007) pp 224411-1 to 224411-8) and in further view of Fiato et al (US 4,618,597).
Chonco discloses copper promoted Fe-based Fischer-Tropsch catalysts comprising a delafossite copper ferrite as a catalyst precursor, CuFeO2 (see Page 284, Experimental, First Paragraph).  Chonco discloses the delafossite copper ferrite that is activated in H2 (see Page 284, Experimental, Last Paragraph) in a reduction decomposition (see Page 286, ¶2-3).
​Regarding hydrogenation catalyst of carbon dioxide, Chonco further discloses a catalyst with activity in Fischer-Tropsch synthesis but does not explicitly disclose the hydrogenation of CO2.  Chonco does not specifically disclose the catalyst comprising a trigonal structure and a surface area of 10 m2/g or more.
Regarding “hydrogenation catalyst of carbon dioxide”, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 
Moreover, a newly discovered property does not render a compound unobvious, if (1) the claimed compound is structurally obvious from a prior art compound, (2) the claimed compound possesses the same property for which the prior art compounds were useful, and (3) the prior art compound in fact possesses the newly discovered property of the claimed compound.  Monsanto Co. v. Rohm & Haas Co. (DC ED Pa 1970) 420 F2d 950, 164 U.S.P.Q 556.
Because the prior art discloses a compound structurally reading upon that instantly claimed, with respect to being a Cu-Fe catalyst in trigonal structure obtained by reduction of copper ferrite delafossite, it would have been obvious to 
Regarding trigonal structure, Terada discloses that CuFeO2 delafossite structure belongs to the “rhombohedral (trigonal)” structure (see Page 224411-1, Introduction ¶3).  Therefore one of ordinary skill in the art would reasonably expect that Chonco’s catalyst which like the present invention is a reduced CuFeO2 delafossite which has trigonal crystal system would also have a trigonal structure.
Regarding a specific surface area is 10 m2/g or more, Fiato discloses an unsupported Fischer Tropsch hydrocarbon synthesis catalyst having high surface area where the catalyst comprises FeMn spinel and is promoted with Cu.  Fiato further discloses a catalyst where the surface area is 30 m2/g or more corresponding to a particle size range of 100 to 200 angstrom (i.e. 10 to 20 nm).  Fiato further discloses that low surface area less than 5 m2/g has much lower conversion than high surface area catalyst (see Col 11, Ln 25-0).  One of ordinary skill in the art would reasonably expect that surface area would also improve the activity of Chonco’s catalyst since it is a similar catalyst (i.e. a reduced and carburized metal oxide containing iron and copper) used for identical purpose.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the Fischer-Tropsch catalyst as disclosed by Chonco where the catalyst has a specific surface area of 30 m2/g or more in order to produce higher conversion for hydrocarbon synthesis by Fischer-Tropsch synthesis method.

Regarding Claim 15, Chonco discloses the catalyst where the final Fe/Cu ratio is 1.05 (see Page 286, ¶2).  Since the atomic mass of iron is 55.845 and the atomic mass of Cu is 63.546, the weight ratio of Cu/Fe is 1/[(1.05*55.845)/63.546] = 1.08. 
Regarding Claim 16, since the catalyst as disclosed by Chonco is produced from an rhombohedral delafossite catalyst and therefore has the same crystal structure as the present invention, one of ordinary skill in the art would reasonably expect that the distance of Fe metal lattice plane of the catalyst after reduction of 0.2 nm or more would necessarily follow.
Regarding Claim 17, Chonco discloses the catalyst comprising spherical copper particles located on the surface of the catalyst (see Figure 11).
Regarding Claims 18-21, the claim limitations are directed to properties of the catalyst when used for hydrogenation of carbon dioxide. Because the prior art discloses a compound structurally reading upon that instantly claimed, with respect to being a Cu-Fe catalyst in trigonal form obtained by reduction of copper ferrite delafossite and having a specific surface area greater than 30 m2/g, the skilled artisan would have been motivated to reasonably expect Chonco’s catalyst to .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chonco, Terada, and Fiato, as applied to Claim 12, and in further view of Woodfield et al (US 2013/0274093).
	As applied to Claim 12, Chonco, Terada, and Fiato disclose a Fischer-Tropsch hydrogenation catalyst comprising Cu and Fe in a trigonal form wherein the specific surface area is 30 m2/g or greater.
	Chonco and Fiato are silent with respect to a porosity of the Fischer-Tropsch catalyst.
Woodfield discloses an iron and cobalt based Fischer-Tropsch catalyst where the pore volume is consistent with high quality Fischer-Tropsch catalysts and where the unsupported iron catalyst has a pore volume of about 0.10 to 1.15 cm3/g (see [0035]).  Woodfield suggests that his catalyst comprising the pore volume in his disclosed range has comparable activities, selectivities, and stabilities to high quality Fischer Tropsch catalysts.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the Fischer-Tropsch catalyst as disclosed by Chonco, Terada, and Fiato where the porosity in cm3/g (i.e. pore volume) is in any range overlapping with Woodfield which discloses 0.10 to 1.15 cm3/g including the claimed range in order to produce a Fischer-Tropsch catalyst with high quality activity, selectivity and stability.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Monnier et al (US 4,748,144) discloses a delafossite mixed metal oxide of copper, iron and either chromium or aluminum catalyst, Cu2MaFebO2x, where M is either chromium or aluminum and a+b is equal to or almost equal to x; wherein said mixed oxide has a delafossite type of crystal lattice structure (see Col 1, Ln 48-65 and Col 2, Ln 40).   Monnier further discloses the catalyst subjected to preliminary reduction treatment before use (see Col 3, Ln 47-49).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.